DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application, filed on January 8, 2021, is being examined under the first-inventor-to-file provisions of the AIA .
Response to Arguments
This Office action is in response to the arguments on August 24, 2022. Claims 1-30 are pending for consideration in the present U.S. non-provisional application.
The arguments (pages 7-9) directed to the rejections under 35 U.S.C. 103 have been considered, but they are considered as not sufficient to overcome the rejections. The arguments indicate (A) that Kim fails to disclose or suggest that the filtering coefficients are indicating filtering based on any temporal aspects. However, Kim at paragraph [0076] discloses and suggests a temporal filter configuration via description of a measurement configuration with a set of filter coefficients mapped to each CSI-RS periodicity. The arguments indicate (B) that Kim fails to disclose or suggest transmitting a CSI value based on the temporal filter configuration. However, Kim at paragraph [0085] discloses and suggests transmitting a CSI value based on the temporal configuration via description of reporting the filtered measurement results of the CSI-RS measurement to the network. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0124766 A1) in view of Kim (US 2019/0110299 A1).
1. A method of wireless communication at a user equipment (Nagaraja, FIG. 10), comprising: 
receiving, from a base station, a temporal filter configuration (Nagaraja, paras. [0094], [0096], “At 1002, the UE may receive, from a BS serving the UE, information regarding one or more beam sets, wherein each of the beam sets comprise one or more reference beams used to transmit a reference signal. At 1004, the UE may receive, from the BS, one or more mobility parameters, wherein the mobility parameters are associated with the reference beams and one or more mobility event triggers. At 1006, the UE may detect a mobility event based, at least in part, on the mobility parameters. At 1008, the UE may take one or more actions based, at least in part, on the detected mobility event. […] The mobility parameters may include one or more beam IDs of beams included in a beam set. The beam IDs may indicate one or more reference beams to be measured in an effort to detect an event trigger (mobility event trigger). Mobility parameters may include filtering coefficients a UE may apply to measurements of beams within the beam set and/or how heavily the UE should filter the measurements over time. The mobility parameters may include event triggers, which will be described in more detail below. One or more event triggers may be based on a relative signal quality change within a beam set. Additionally or alternatively, one or more event triggers may be based on an absolute signal quality change within a beam set. The mobility parameters may include a reporting configuration, indicating to the UE when, how, and what information to report to the BS upon detecting an event trigger. In response to receiving an indication of a detected event trigger, the BS may handover the UE to a target BS or may switch from using a first active beam to a second active beam to serve the UE.” emphasis added.); and 
transmitting, to the base station, a channel state information (CSI) value, the CSI value being based on the temporal filter configuration (Kim, paras. [0076], [0085], “In step S502, the UE may receive measurement configuration including a set of filter coefficients from network. There may be a single filter coefficient per RS periodicity. Though the periodicity is the same, different filter coefficient may be assigned for different RS type, i.e. SS-block or CSI-RS. That is, the set of filter coefficient may include filter coefficients which are mapped to each RS periodicity and/or RS type. […] In step S512, if the filtered measurement result satisfies one of configured reporting condition, the UE may report the filtered measurement results to the network.” emphasis added.)
Nagaraja et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Kim provides prior art disclosure and suggestions for the claimed invention, such as transmitting, to the base station, a channel state information (CSI) value, the CSI value being based on the temporal filter configuration (Kim, paras. [0076], [0085], “In step S502, the UE may receive measurement configuration including a set of filter coefficients from network. There may be a single filter coefficient per RS periodicity. Though the periodicity is the same, different filter coefficient may be assigned for different RS type, i.e. SS-block or CSI-RS. That is, the set of filter coefficient may include filter coefficients which are mapped to each RS periodicity and/or RS type. […] In step S512, if the filtered measurement result satisfies one of configured reporting condition, the UE may report the filtered measurement results to the network.” emphasis added. Id.) The prior art disclosure and suggestions of Kim are for reasons of configuring different filter coefficients depending on the RS periodicity as needed (Kim, para. [0005], “Meanwhile, In NR, Reference Signal (=RS) periodicity can be quite varied as opposed to LTE. Thus, it is needed to configure different filter coefficient depending on the RS periodicity.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of configuring different filter coefficients depending on the RS periodicity as needed.
2. The method of claim 1, wherein whether the UE applies a temporal filter to a CSI measurement to generate the CSI value is based on the temporal filter configuration (Kim, paras. [0076], [0085], Id.)
3. The method of claim 1, wherein the temporal filter configuration identifies a temporal filter and the UE applies the identified temporal filter to a CSI measurement to generate the CSI value (Kim, paras. [0076], [0085], Id.)
4. The method of claim 3, wherein applying the temporal filter comprises generating the CSI value based on the CSI measurement and a previous CSI measurement (Kim, paras. [0066], [0071], “Meanwhile, layer 3 filtering is performed for measurement results. The layer 3 filtering applies a rolling average to the measurements, to ensure that a single, unusually high or low measurement doesn't trigger an undesired action. […] Mn is the latest received measurement result from the physical layer. Fn is the updated filtered measurement result, that is used for evaluation of reporting criteria or for measurement reporting. Fn−1 is the old filtered measurement result, where F.sub.0 is set to M.sub.1 when the first measurement result from the physical layer is received. a=½.sup.(k/4), where k is the filterCoefficient for the corresponding measurement quantity received by the quantityConfig;”)
5. The method of claim 1, wherein the UE is configured with a plurality of temporal filters, the temporal filter configuration identifies a temporal filter of the plurality of temporal filters, and the UE applies the identified temporal filter to a CSI measurement to generate the CSI value (Kim, paras. [0076], [0085], Id.)
6. The method of claim 1, wherein the CSI value is a signal to noise and interference ratio (SINR) value based on one or more SINR measurement or a reference signal received power (RSRP) value based on one or more RSRP measurement (Kim, para. [0078], “The set of filter coefficients can be provided per measurement quantity, i.e. RSRP, RSRQ and/or SINR, per RS type, i.e. SS-block and/or CSI-RS. Different set of filter coefficients can be provided for cell quality and beam quality.”)
7. The method of claim 1, wherein transmitting the CSI value comprises transmitting a L1-signal to noise and interference ratio (SINR) report or a L1-reference signal received power (RSRP) report (Kim, paras. [0071], [0078], Id.)
8. The method of claim 1, wherein the temporal filter configuration is based on hybrid automatic repeat request (HARQ) reports of the UE, a rate of change in CSI values reported by the UE, a rate of change in channel quality information (CQI) values reported by the UE, or an uplink quality of the UE (Kim, paras. [0066], [0072], “Meanwhile, layer 3 filtering is performed for measurement results. The layer 3 filtering applies a rolling average to the measurements, to ensure that a single, unusually high or low measurement doesn't trigger an undesired action. […] 2> adapt the filter such that the time characteristics of the filter are preserved at different input rates, observing that the filterCoefficient k assumes a sample rate equal to 200 ms;”)
9. The method of claim 1, further comprising receiving, from the base station, a beam selection based on the CSI value (Nagaraja, para. [0101], “…the reference beam may be selected on-demand and may be based on an RS, such as a MRS or NR-SS. For example, a serving BS may transmit, to a UE, a request for a measurement and then may transmit the RS. The UE may measure the RS and may transmit a report indicating the signal strength of the RS to the serving BS. The serving BS may select and configure the UE with one or more reference beams based on the received report.”)
10. The method of claim 9, wherein the beam selection is based on a first beam selection algorithm if the temporal filter configuration configures the UE to apply a temporal filter to generate the CSI value (Nagaraja, paras. [0096], [0101], Id.) and is based on a second beam selection algorithm if the temporal filter configuration configures the UE to report a CSI measurement as the CSI value without applying a temporal filter (Nagaraja, paras. [0096], [0101], Id.)
11. The method of claim 1, wherein transmitting the CSI value comprises transmitting a CSI report (Nagaraja, para. [0101], Id.), the method further comprising: 
selecting a beam corresponding to the CSI value from a plurality of beams for inclusion in the CSI report based on the CSI value (Nagaraja, para. [0101], Id.)
12. An apparatus for wireless communication at a user equipment (UE) (Nagaraja, FIG. 4), comprising: 
a memory (Nagaraja, FIG. 4, Id.); and 
at least one processor coupled to the memory (Nagaraja, FIG. 4, Id.) and configured to: 
receive, from a base station, a temporal filter configuration (Nagaraja, paras. [0094], [0096], Id.); and 
transmit, to the base station, a channel state information (CSI) value, the CSI value being based on the temporal filter configuration (Kim, paras. [0076], [0085], Id. cf. Claim 1).
Nagaraja et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Kim provides prior art disclosure and suggestions for the claimed invention, such as transmit, to the base station, a channel state information (CSI) value, the CSI value being based on the temporal filter configuration (Kim, paras. [0076], [0085], Id.) The prior art disclosure and suggestions of Kim are for reasons of configuring different filter coefficients depending on the RS periodicity as needed (Kim, para. [0005], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of configuring different filter coefficients depending on the RS periodicity as needed.
13. The apparatus of claim 12, wherein whether the UE applies a temporal filter to a CSI measurement to generate the CSI value is based on the temporal filter configuration (Kim, paras. [0076], [0085], Id. cf. Claim 2).
14. The apparatus of claim 12, wherein the temporal filter configuration identifies a temporal filter and the UE applies the identified temporal filter to a CSI measurement to generate the CSI value (Kim, paras. [0076], [0085], Id. cf. Claim 3).
15. The apparatus of claim 14, wherein applying the temporal filter comprises generating the CSI value based on the CSI measurement and a previous CSI measurement (Kim, paras. [0066], [0071], cf. Claim 4).
16. The apparatus of claim 12, wherein transmitting the CSI value comprises transmitting a CSI report (Nagaraja, para. [0101], Id.), the at least one processor being further configured to: 
select a beam corresponding to the CSI value from a plurality of beams for inclusion in the CSI report based on the CSI value (Nagaraja, para. [0101], Id. cf. Claim 11).
17. A method of wireless communication at a base station (Nagaraja, FIG. 10, Id.), comprising: 
transmitting, to a user equipment (UE), a temporal filter configuration (Nagaraja, paras. [0094], [0096], Id.); and 
receiving, from the UE, a channel state information (CSI) value, the CSI value being based on the temporal filter configuration (Kim, paras. [0076], [0085], Id. cf. Claim 1).
Nagaraja et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Kim provides prior art disclosure and suggestions for the claimed invention, such as receiving, from the UE, a channel state information (CSI) value, the CSI value being based on the temporal filter configuration (Kim, paras. [0076], [0085], Id.) The prior art disclosure and suggestions of Kim are for reasons of configuring different filter coefficients depending on the RS periodicity as needed (Kim, para. [0005], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of configuring different filter coefficients depending on the RS periodicity as needed.
18. The method of claim 17, wherein whether the CSI value is based on a temporal filter is based on the temporal filter configuration (Kim, paras. [0076], [0085], Id. cf. Claim 2).
19. The method of claim 17, wherein the temporal filter configuration identifies a temporal filter and the CSI value is generated by applying the temporal filter to a CSI measurement (Kim, paras. [0076], [0085], Id. cf. Claim 3).
20. The method of claim 19, wherein applying the temporal filter comprises generating the CSI value based on the CSI measurement and a previous CSI measurement (Kim, paras. [0066], [0071], cf. Claim 4).
21. The method of claim 17, wherein the UE is configured with a plurality of temporal filters, the temporal filter configuration identifies a temporal filter of the plurality of temporal filters, and the CSI value is generated by applying the identified temporal filter to a CSI measurement (Kim, paras. [0076], [0085], Id. cf. Claim 5).
22. The method of claim 17, wherein the CSI value is a signal to noise and interference ratio (SINR) value based on one or more SINR measurement or a reference signal received power (RSRP) value based on one or more RSRP measurement (Kim, para. [0078], Id. cf. Claim 6).
23. The method of claim 17, wherein transmitting the CSI value comprises transmitting a L1-signal to noise and interference ratio (SINR) report or a L1-reference signal received power (RSRP) report (Kim, paras. [0071], [0078], Id. cf. Claim 7).
24. The method of claim 17, wherein the temporal filter configuration is based on hybrid automatic repeat request (HARQ) reports of the UE, a rate of change in CSI values reported by the UE, a rate of change in channel quality information (CQI) values reported by the UE, or an uplink quality of the UE (Kim, paras. [0066], [0072], cf. Claim 8).
25. The method of claim 17, further comprising transmitting, to the UE, a beam selection based on the CSI value (Nagaraja, para. [0101], Id. cf. Claim 9).
26. The method of claim 25, wherein the beam selection is based on a first beam selection algorithm if the temporal filter configuration configures the UE to apply a temporal filter to generate the CSI value (Nagaraja, paras. [0096], [0101], Id.) and is based on a second beam selection algorithm if the temporal filter configuration configures the UE to report a CSI measurement as the CSI value without applying a temporal filter (Nagaraja, paras. [0096], [0101], Id. cf. Claim 10).
27. An apparatus for wireless communication at a base station (Nagaraja, FIG. 4, Id.), comprising: 
a memory (Nagaraja, FIG. 4, Id.); and 
at least one processor coupled to the memory (Nagaraja, FIG. 4, Id.) and configured to: 
transmit, to a user equipment (UE), a temporal filter configuration (Nagaraja, paras. [0094], [0096], Id.); and 
receive, from the UE, a channel state information (CSI) value, the CSI value being based on the temporal filter configuration (Kim, paras. [0076], [0085], Id. cf. Claim 1).
Nagaraja et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Kim provides prior art disclosure and suggestions for the claimed invention, such as receive, from the UE, a channel state information (CSI) value, the CSI value being based on the temporal filter configuration (Kim, paras. [0076], [0085], Id.) The prior art disclosure and suggestions of Kim are for reasons of configuring different filter coefficients depending on the RS periodicity as needed (Kim, para. [0005], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of configuring different filter coefficients depending on the RS periodicity as needed.
28. The apparatus of claim 27, wherein whether the CSI value is based on a temporal filter is based on the temporal filter configuration (Kim, paras. [0076], [0085], Id. cf. Claim 2).
29. The apparatus of claim 27, wherein the temporal filter configuration identifies a temporal filter and the CSI value is generated by applying the temporal filter to a CSI measurement (Kim, paras. [0076], [0085], Id. cf. Claim 3).
30. The apparatus of claim 29, wherein applying the temporal filter comprises generating the CSI value based on the CSI measurement and a previous CSI measurement (Kim, paras. [0066], [0071], cf. Claim 4).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Cirkic et al. (US 2019/0140726 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Cirkic, Abstract, “Embodiments herein relate to a method performed by wireless device for applying a Channel State Information, CSI, filtering in a wireless communication network. The wireless device determines a recommended CSI filtering based on measurements of one or more received reference signals from a radio network node. The wireless device transmits, to the radio network node, a first indication of the determined recommended CSI filtering. The wireless device receives, from the radio network node or another radio network node, a first configuration of CSI filtering; and uses the received first configuration for applying CSI filtering.”)
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476